 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8       UNITED STATES OF AMERICA, et al.,              CASE NO. C70-9213 RSM

 9                    Plaintiffs,                       SUB-PROCEEDING NO. 17-03

10             v.                                       ORDER

11       STATE OF WASHINGTON, et al.,

12                    Defendants.

13

14            This matter is before the Court following the parties’ Joint Status Report and Contested

15   Proposed Orders Concerning Case Schedule. Dkt. #217.1 Following the Court’s order permitting

16   further discovery from Dr. Lane’s son, the parties indicate that no additional documents were

17   obtained and that no deposition was taken. Id. The parties disagree on a schedule for the

18   remainder of this case and on the supplemental briefing permitted under the Court’s prior order.

19   Id. Having considered the issues, the Court resolves them as follows.

20            As to supplemental briefing, and as noted by Stillaguamish and Swinomish, the Court

21   previously ordered that “all parties may provide supplemental briefing in support of pending

22   summary judgment motions based on information contained in the supplemental expert reports

23

24   1
         Dkt. #22,389 in Case No. C70-9213RSM.

     ORDER – 1
 1   outlined above.” Dkt. #2152 at 5. Upper Skagit and Tulalip take issue with that order, contending

 2   that it:

 3              (1) is confusing about how many briefs each party may file, (2) is not clear that
                the briefing should be directed only to the new information, and (3) unfairly limits
 4              the briefing “to information contained in the supplemental expert reports,” i.e., it
                prohibits briefing about the new documents for which expert opinion is not
 5              necessary and excludes information learned in the new depositions.

 6   Dkt. #217 at 4. More specifically, Upper Skagit and Tulalip complain that parties “should be

 7   able to make arguments based on information in the new Lane documents without paying an

 8   expert to be the conduit for those arguments.” Id.

 9              The Court may be sympathetic to these arguments but finds that the time for raising them

10   has passed. The language at issue was adopted as proposed by Stillaguamish and Swinomish.

11   Compare Dkt. #2083 at 3 with Dkt. #215 at 4–5. Upper Skagit and Tulalip did not object at that

12   time or seek further clarifying language. See Dkt. #209.4 The Court will not revisit the issue

13   now.

14              Accordingly, and having considered the issues and the record, the Court finds and

15   ORDERS:

16          1. By October 15, 2021, each party may file a supplemental brief and supporting material

17              as permitted by Rule 56 and LCR 7(b)(2). Supplemental briefing shall be “based on

18              information contained in the supplemental expert reports outlined” in the Court’s March

19              5, 2021 order (Dkt. #215) and shall not exceed five (5) pages.

20   //

21

22   2
          Dkt. #22,386 in Case No. C70-9213RSM.
23   3
          Dkt. #22,376 in Case No. C70-9213RSM.
24   4
          Dkt. #22,377 in Case No. C70-9213RSM.

     ORDER – 2
 1     2. The case schedule is hereby amended as follows:

 2
        TRIAL DATE                                          March 21, 2022
 3      Plaintiffs’ supplemental expert report due          June 15, 2021
 4      Supplemental rebuttal expert reports due            August 18, 2021

 5      Supplemental expert depositions completed           September 24, 2021

 6      Supplemental summary judgment filings due           October 15, 2021

 7      Stillaguamish to serve pretrial statement           December 3, 2021

 8      Responding Tribes to serve pretrial statement       December 13, 2021

        Deadline for filing motions in limine               December 30, 2021
 9
        Agreed pretrial order                               January 26, 2022
10
        Pretrial conference                                 To be scheduled by the Court
11
        Trial briefs and trial exhibits due                 March 16, 2022
12

13        Dated this 12th day of May, 2021.

14

15

16                                              A
                                                RICARDO S. MARTINEZ
17                                              CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

     ORDER – 3
